               Case 3:20-cv-05758-DWC Document 7 Filed 09/09/20 Page 1 of 1



 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        MICHAEL JORDAN,
 9
                                                         CASE NO. 3:20-CV-5758-DWC
                               Plaintiff,
10
                                                         ORDER ON VOLUNTARY
                v.                                       DISMISSAL
11
        COMMISSIONER OF SOCIAL
12      SECURITY,
13                             Defendant.
14
            Presently before the Court is Plaintiff’s Motion to Withdraw Complaint. Dkt. 6. Plaintiff
15
     moves to withdraw the Complaint in this case because the Court directed Plaintiff to pay the
16
     filing fee or show cause as to why his Amended Application to Proceed In Forma Pauperis
17
     should not be denied. Id.; see also Dkt. 5. As this case has not been served and Defendant has not
18
     filed an Answer, the Motion (Dkt. 6) is granted. See Fed. R. Civ. P. 41(a). The Complaint is
19
     dismissed, all pending motions (Dkt. 4) are denied as moot, and this case is closed.
20
            Dated this 9th day of September, 2020.
21

22                                                        A
23                                                        David W. Christel
                                                          United States Magistrate Judge
24


     ORDER ON VOLUNTARY DISMISSAL - 1
